I am very pleased to have the opportunity to address the General Assembly this afternoon on behalf of my country, Ireland. My address will be framed under the overall theme of migration, an issue which in itself is a huge challenge for the global community today, but also an issue that intersects with so many of the other challenges we continue to grapple with as a community of nations.
As I stand at this rostrum in the great city of New York, I am acutely aware of my own country’s long experience — over several centuries — with emigration. Indeed, on the newly restored lawn just outside this building, a haunting bronze sculpture by acclaimed Irish sculptor John Behan, entitled Arrival, depicts a huddled group of Irish emigrants ready to disembark in New York after fleeing starvation and poverty in their native Ireland. Our own history as a people forms the enduring backdrop to our foreign policy agenda. That part of our past is unfortunately the tragic present for so many.
The origins of the migration crisis are complex and diffuse. Many migrants and refugees are fleeing conflict and violence; many others are fleeing poverty and deprivation. The vast scale and sustained nature of the movement is at times bewildering and threatens to overwhelm our rules-based migration systems. It confronts us with a wide array of problems to overcome all at the same time: the harrowing violence in Syria, the barbarism of Da’esh, the collapse of order within Libya and the practices of ruthless people-smugglers. The continuous poverty and inequality in many parts of Africa is also a significant driver of the mass movement of people. These are challenges that no one country can resolve alone. These are challenges that must all be tackled at the same time. These are challenges that require the international community of nations to work in close cooperation to overcome them.
Ireland is responding to the migration crisis in a variety of ways. We have given priority to funding humanitarian relief. We have provided over €60 million in support of the Syrian people in the region, most of it through United Nations organizations. We have deployed ships from our naval service to the Mediterranean to assist with vital search-and-rescue missions. Ireland is participating in the European Union programme to resettle refugees fleeing conflict. Here, at United Nations Headquarters, Ireland has acted as a facilitator, together with Jordan, to deliver the agreement on the New York Declaration for Refugees and Migrants (resolution 71/1).
I wish to take this opportunity to commend Ireland’s team at the United Nations, led by Ambassador David Donoghue, and our Jordanian colleagues, for their stalwart efforts over five months of negotiations among 193 Member States. Ireland accepted this leadership role at the United Nations because we know that no country can by itself resolve the vast challenges the world currently faces.
In my address, I wish to set out why I believe a multilateral approach is the only one that can work and why the United Nations must demonstrate its capacity to really deliver on solutions. I will set out how the Sustainable Development Goals (SDGs) — which the United Nations agreed one year ago following a successful facilitation process shared by Ireland and Kenya — have the capacity, when implemented, to address many of the root causes of migration, by ending poverty, reducing inequality and responding to climate change.
Ireland is seeking election to the Security Council in 2020. We believe that our values and principles and our steadfast commitment to the United Nations will enable us to make a valuable contribution if we are successful in that election. Today, I am asking for support from the nations that share these vital values.
Last year, the United Nations marked 70 years since its establishment. At that time, we in Ireland celebrated 60 years of active membership. On the occasion of that important anniversary, two things were clear: first, the global challenges confronting the United Nations were more complex than ever before, and secondly, the United Nations and the international community have the potential to respond to these challenges in a comprehensive way. We demonstrated this potential through the adoption of the 2030 Agenda for Sustainable Development, including the SDGs, which were greatly significant in that they embody commitments by Member States to working across a range of issues to eliminate poverty and achieve sustained development over the next 15 years.
The determined implementation of the SDGs will enable us to address many of the root causes of migration. Lack of economic opportunity is a substantial driver of migration. To provide those opportunities, the SDGs set out an approach that involves investment in health care, education, water and sanitation and other essential services.
As States Members of the United Nations, we are now called to meet our obligation to implement the SDGs domestically within our own borders, bilaterally with our development partners, and multilaterally within regional and United Nations forums. Long-term action on underlying causes must be complemented by urgent steps to address the daily suffering arising from the refugee and migrant crisis. Ireland is committed to honouring pledges made at the World Humanitarian Summit in Istanbul.
We must collectively ensure that in addressing crises closer to home we do not allow the more protracted crises, those that do not appear in the headlines on a daily basis, to be forgotten. The United Nations has a central role in humanitarian action. Ireland strongly supports the efforts to reform the United Nations system and coordination mechanisms to ensure a more effective response to the complex humanitarian needs around the world, including the protection of vulnerable groups in emergencies, most notably women and girls.
The most immediate trigger of mass migration is violent conflict, which forces great numbers of people to flee their homes and leave their communities. The horrific human toll of the grinding conflict in Syria mounts daily, and many countries in the region and far beyond are grappling with the large-scale displacement of people that this conflict has created.
No two conflicts are comparable. However, I can say that on my own island, on the island of Ireland, for many years we experienced conflict, terrorism and loss of life. And with the support of a wide array of stakeholders, we eventually and painstakingly managed to build a sustainable peace process. Our lived experience of building peace and the ongoing process of reconciliation on the island of Ireland mean that we are particularly conscious of the persistent and determined commitment required to overcome conflict. We therefore give priority to investment in conflict prevention and post-conflict reconciliation.
We recognize the importance of the empowerment of women so that they can have a visible and recognized role in the decision-making process. Gender equality and women’s empowerment are key cross-cutting priorities for my country, Ireland. We are committed to strengthening our engagement on these priorities during our membership in the Commission on the Status of Women, which commences on 1 January 2017. Ireland calls for the implementation of the conflict- prevention and peacebuilding aspects of the three high- level reviews of the United Nations peacekeeping and peacebuilding systems, which took place in 2015, and for a sustained commitment to the women and peace and security agenda.
We in Ireland know all too well that negotiating lasting political solutions for conflicts is often a lengthy task, with many stops and starts and setbacks along the way. Ireland welcomes and is actively participating in the initiative led by France to revive the stalled Middle East peace process, with the aim of leading ultimately to a negotiated two-State solution. The United Nations must play a central role in efforts to create the conditions for finding a political solution.
Six years into the horrific conflict in Syria, Ireland reaffirms its full support for the tireless efforts of the Special Envoy of the Secretary-General for Syria, Mr. Staffan de Mistura, to bring about an end to the devastating conflict through dialogue and diplomacy. We urge everybody in this Hall to play his or her part.
The continent of Africa is of course the source, but also the host, of the largest number of migrants and refugees, many of whom are fleeing war and poverty. Ireland calls for a transparent, accountable and human-rights-based resolution to the numerous conflicts in African countries, such as South Sudan, Somalia, Burundi, Mali and the Democratic Republic of the Congo. Those conflicts are severely hampering sustainable development on the continent and creating enormous humanitarian burdens for the affected countries, indeed for neighbouring countries as well, and the wider international community.
On a positive note, Ireland warmly welcomes the historic peace agreement reached in Colombia last month following five decades of conflict, four years of talks and, tragically, the killing of over 225,000 people. Each of these deaths represents a horrendous loss to their families and their loved ones and to their communities. We look forward to the signature of the final peace accord later this month, and we welcome the vital role played by the United Nations in monitoring the implementation of that process. Ireland is committed to actively supporting the Colombian peace process. We are pleased to offer whatever assistance we can to the process of rebuilding the country after decades of violence, including through the sharing of our experience in Northern Ireland. We wish the people of Colombia well at this time of hope.
As part of our commitment to conflict prevention and resolution, we have championed, over many long years, the matter of disarmament and non-proliferation, which must be placed at the fore of our collective efforts to prevent or minimize the impact of future conflict. We must all be mindful of the grave humanitarian consequences of any nuclear detonation, as well as the devastating impact of conventional, biological and chemical weapons. We have seen this year — in fact, we have seen this month — how a State Member of the United Nations can show in stark terms the reality of the risk of a nuclear detonation.
Ireland wishes to see genuine progress on multilateral nuclear disarmament, building on the work of the Open-ended Working Group. We are also concerned at evidence of harm to civilians from the use of explosive weapons with wide-area effects and consequences in populated areas. The disproportionate gender impact of nuclear weapons and of illegal arms transfers and illicit trafficking in small arms and light weapons is also a matter of great concern to us, as is the need to ensure greater gender balance in all disarmament discussions.
Effective and responsible United Nations peacekeeping is an important means of preventing forced displacement at a time of conflict or uneasy peace. Ireland is strongly committed to its active role in United Nations peacekeeping operations. We are proud of our unbroken record of service extending over almost six decades.
This year we marked 100 years since our own Easter Rising, which set Ireland on the final phase of our path to independence, a highlight of our ongoing commitment to peace, development and freedom. Our commemoration included a parade of our defence forces marching through the streets of our capital city, Dublin. Many of those marching proudly wore the blue berets of the United Nations, as an emblem of their service with this great Organization. I take this opportunity to commend Irish soldiers and police participating in seven United Nations peacekeeping missions around the world for their courage, their bravery and their sacrifice.
An Irish Major General assumed the role of Head of Mission and Force Commander of the United Nations Interim Force in Lebanon in July, and in November, we will assume the leadership of its Irish/ Finnish battalion. We also remain actively committed to the United Nations Disengagement Observer Force. I recently visited troops in the Golan and was very struck by the greater challenge of their operating environment today, compared with that of when the mission was established some years ago. I therefore urge colleagues in the United Nations to ensure that our troops are adequately supported as they go about this important, challenging and often dangerous work.
In Ireland, service with the United Nations is rightly regarded as both noble and important. The effectiveness of the United Nations depends on its positive reputation as a force for good in the world. Therefore, it is critical that the performance, behaviour and reputation of troops or civilians engaged in United Nations operations be held to the highest possible standard. Sexual exploitation and abuse by United Nations peacekeepers sent to conflict zones to protect innocent civilians from harm is totally unacceptable. Ireland calls for an end to impunity for these crimes. We absolutely commit to holding our own troops fully accountable for their behaviour when they are deployed overseas.
Human rights abuses are among the root causes of migration. Moreover, migrants, refugees and internally displaced persons, in particular women, children and vulnerable people, can also be at risk of human rights abuse both during their journey and on arrival at their destination.
Ireland is committed to defending those who defend the human rights of others, including journalists and other civil-society representatives who face increasing restrictions and threats in many parts of the world. Our leadership in the adoption of Human Rights Council resolution 32/31, on civil society space, last June enabled the international community to send a strong message of solidarity to those at risk. Ireland will always speak out to defend minorities who continue to suffer persecution because of religion, belief, ethnicity or gender, or a host of other reasons. We will continue to work on the European Union resolution on freedom of religion or belief during this session of the General Assembly.
On the matter of United Nations reform, I am pleased that the agreement reached on the SDGs has showed what the United Nations can achieve when working at its best. We call for all members of the Security Council — in particular China, the United States of America, the Russian Federation, the United Kingdom and France — to refrain from voting against credible draft resolutions on action to halt the commission of genocide, crimes against humanity or war crimes, including conflict-related sexual violence.
Ireland believes that the Security Council membership should be more balanced and ensure wider regional representation, particularly with regard to Africa. The more open, transparent and inclusive process taking place this year to select the new Secretary- General is a positive step in the right direction.
We must collectively do all that we can to ensure that the 65 million people currently displaced, whether by conflict, natural disaster or oppression, are provided with the essential services to which they are entitled. We need to uphold on all occasions the values, purposes and principles of the United Nations. These are the values, purposes and principles that Ireland has stood up for throughout our engagement with the United Nations regime, and which will inspire our contribution to the Security Council, should the membership entrust us with that responsibility in the 2020 election.
